Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 1 of 9 PageID: 296




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


    WAKEFERN FOOD CORP.,

                 Plaintiff,
                                                           Civil Action No.:
         v.                                                2:20-cv-15949-WJM-MF

    CHRISTOPHER MARCHESE A/K/A
                                                              OPINION
    CHRISTOPHER MARCHESA A/K/A
    CHRISTOPHER MARCHESI, and
    FAMILY MARKETS LIMITED
    LIABILITY COMPANY,

                 Defendants.
WILLIAM J. MARTINI, U.S.D.J.:
        This matter arises out of Defendants Christopher Marchese (“Marchese”) and
Family Markets Limited Liability Company’s (“Family Markets” and, together with
Marchese, “Defendants”) alleged infringement of Plaintiff Wakefern Food Corp.’s
(“Plaintiff” or “Wakefern”) trademark in connection with Marchese’s attempt to lease
commercial real estate in violation of the Lanham Act, 15 U.S.C. § 1051, et seq. and New
Jersey common law. Before the Court is Defendants’ motion to dismiss the Complaint for
failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil
Procedure (“FRCP”) 12(b)(6), ECF No. 16-1, as well as Plaintiff’s motion for expedited
discovery, ECF No. 20. For the reasons set forth below, Defendants’ motion to dismiss is
GRANTED and Plaintiff’s motion for expedited discovery is DENIED as moot.
I.     BACKGROUND 1
       Plaintiff is a New Jersey corporation and the largest retailer-owned supermarket
cooperative in the United States. Compl. ¶ 7. In total, Plaintiff’s fifty-one (51) member
companies own and operate approximately 353 supermarkets under the brands ShopRite,
Price Rite Marketplace, The Fresh Grocer, Dearborn Market, Gourmet Garage, and
Fairway Market across several states, including New Jersey, New York, Connecticut,
Pennsylvania, Maryland, Delaware, Massachusetts, New Hampshire, Rhode Island, and
Virginia. Id. Plaintiff is the exclusive owner of the ShopRite® name, brand, and mark
registered with the United States Patent and Trademark Office, as well as numerous other



1
 Unless otherwise indicated, all facts in this section are taken from the Complaint, ECF No. 1, and
are assumed to be true for purposes of this Opinion.
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 2 of 9 PageID: 297




registered marks used in connection with the ShopRite® brand. Id. at ¶ 14. Plaintiff licenses
the use of the ShopRite® mark exclusively to members of its cooperative. Id. at ¶ 16.
        Defendant Marchese is a resident of New Jersey who formed, and serves as the
registered agent and representative of, Defendant Family Markets. Id. at ¶ 8. Family
Markets is a New Jersey company first formed by Marchese on May 19, 2015 for the stated
purpose of carrying out a retail supermarket business. Id. at ¶ 9, Ex. B. 2 In the six years
since its formation, it appears that Family Markets has never carried out any business and
does not currently own or operate any supermarket. Id. at ¶¶ 25, 27. Defendants are not
members of the Wakefern cooperative, are not associated with or related to Plaintiff or any
members of the Wakefern cooperative, and do not have any agreements or licenses to use
any of Plaintiff’s trademarks, including those connected with the ShopRite® brand. Id. at
¶¶ 17-20.
       On June 26, 2020, Marchese contacted Plaintiff and spoke to one of Plaintiff’s
representatives about the possibility of joining the Wakefern cooperative. Id. at ¶ 29.
During that conversation, Marchese allegedly told the Wakefern representative that he
owned both Family Markets and a number of “Foodtown” supermarket locations across
New Jersey, including a specific Foodtown location in Plainsboro, New Jersey. Id. at ¶¶
31, 33. Marchese was instructed to submit a summary of his qualifications in writing;
however, Marchese did not contact Plaintiff again or provide any sort of follow-up. Id. at
¶¶ 35-36. Following this conversation, Plaintiff investigated Marchese’s claimed
ownership interest in the Plainsboro Foodtown supermarket but discovered that the location
was in fact vacant. Id. at ¶ 32.
        In addition to his call with a Wakefern representative, Marchese also contacted a
real estate broker to inquire about a listing of a vacant 50,000 square foot supermarket in
Middlesex, New Jersey. Id. at ¶ 37. Marchese allegedly informed the broker that he was
interested in leasing the vacant space, that he was the owner/operator of an active
supermarket business in Family Markets, that he had an ownership interest in several
members of the Wakefern cooperative, including four ShopRite® supermarkets in New
Jersey, and that he had started the process of becoming a Wakefern member himself. Id. at
¶¶ 37-38. Following his conversation with Marchese, the broker contacted Wakefern to
confirm his membership in the cooperative and was informed that Marchese was not a



2
  The Complaint attaches as exhibits two separate certificates of formation for an entity called
“Family Markets Limited Liability Company” filed with the Division of Revenue and Enterprise
Services in the New Jersey Department of the Treasury, each with a different assigned
identification number. The first certificate was filed on May 19, 2015 and the second certificate
was filed on October 26, 2016. Both certificates, however, indicate that they relate to Family
Markets, identify Family Markets as a supermarket business, list the same business address for
Family Markets, and identify Marchese as registered agent. Compare Compl., Ex. B with Compl.,
Ex. C.

                                               2
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 3 of 9 PageID: 298




member and had no ownership interest in or affiliation with Wakefern or the ShopRite®
brand. Id. at 39.
       Wakefern filed its four-count Complaint on November 12, 2020 asserting causes of
action against Defendants for (1) trademark infringement in violation of Section 32 of the
Lanham Act, 15 U.S.C. § 1114; (2) false advertising in violation of Section 43(a) of the
Lanham Act, 15 U.S.C. § 1125(a); (3) unfair competition under New Jersey state common
law; and (4) a declaration that Defendants have no interest in Wakefern, any of its
members, or the ShopRite® brand under the Declaratory Judgment Act, 28 U.S.C. § 2201.
II.    LEGAL STANDARD
        FRCP 12(b)(6) provides for the dismissal of a complaint if the plaintiff fails to state
a claim upon which relief can be granted. The movant bears the burden of showing that no
claim has been stated. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). In
deciding a motion to dismiss under FRCP 12(b)(6), “all allegations in the complaint must
be accepted as true, and the plaintiff must be given the benefit of every favorable inference
to be drawn therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The court
need not accept as true “legal conclusions,” and “[t]hreadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). In ruling on a 12(b)(6) motion, the Court is ordinarily
limited to the facts as alleged in the complaint, the exhibits attached thereto, and matters
of public record. Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1996
(3d Cir. 1993). The Court may, however, look outside the pleadings and also consider
“document[s] integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to dismiss if the
plaintiff’s claims are based on the document.” In re Asbestos Prod. Liability Litig. (No.
VI), 822 F.3d 125, 134 n.7 (3d Cir. 2016).
        To survive a 12(b)(6) motion, “a complaint must contain sufficient factual
matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not
akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
defendant has acted unlawfully.” Id.
III.   DISCUSSION
       Plaintiff broadly alleges that Defendants’ conduct infringed its trademark rights and
created a false association between the parties that was likely to cause confusion among
consumers. Defendants have moved to dismiss each of the counts in the Complaint. The
Court addresses each claim in turn.
       A.     Count One: Trademark Infringement Under 15 U.S.C. § 1114
      Plaintiff claims that Defendants’ use of the ShopRite® name in attempting to lease
vacant commercial real estate violated its trademark rights in the ShopRite® mark. In
                                               3
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 4 of 9 PageID: 299




seeking dismissal of Plaintiff’s trademark infringement claim, Defendants argue, among
other things, that they have never actually used the mark in commerce and, therefore, have
never performed any infringing activity with respect to the ShopRite® mark. The Court
agrees with Defendants.
        Section 32(1)(a) of the Lanham Act provides that any person who, without consent
of the trademark holder, “use[s] in commerce any reproduction, counterfeit, copy, or
colorable imitation of a registered mark in connection with the sale, offering for sale,
distribution, or advertising of any goods or services on or in connection with which such
use is likely to cause confusion, or to cause mistake, or to deceive” shall be liable for
trademark infringement. 15 U.S.C. § 1114(1)(a) (alterations added). To state a claim for
trademark infringement under 15 U.S.C. § 1114, Plaintiff must show: (1) the mark at issue
is valid and legally protectable; (2) the mark is owned by the plaintiff; and (3) the
Defendants’ use of the mark is likely to cause confusion among consumers as to the origin
of the goods or services at issue. A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc.,
237 F.3d 198, 210 (3d Cir. 2000). Here, there is no dispute between the parties that the
ShopRite® mark is valid, legally protectable, and owned by Plaintiff. Accordingly, the
sufficiency of Plaintiff’s allegations with respect to its trademark infringement claim turn
on whether it has properly alleged a likelihood of confusion.
       Analyzing this third element of a trademark infringement claim is itself a two-part
inquiry. The Court must consider not only (1) whether “consumers viewing the mark would
probably assume that the product or service it represents is associated with the source of a
different product or service identified by a similar mark” but also (2) “the more elementary
question of whether [Defendants] made any use of the mark” at all. See Nike, Inc. v. Eastern
Ports Custom Brokers, Inc., No. 2:11-cv-4390-CCC-MF, 2018 WL 3472628, at *4 (D.N.J.
July 19, 2018); Zany Toys, LLC v. Pearl Enters., LLC, No. 13-5262 (JAP)(TJB), 2014 WL
2168415, at *8 (D.N.J. May 23, 2014). It is with respect to the latter inquiry that Plaintiff’s
claim fails.
        The Court notes that there are comparatively few cases thoroughly addressing the
sorts of unlawful “use” necessary to state a claim for trademark infringement. Howard
Johnson Int’l Inc. v. Vraj Brig, LLC, No. 08-1466, 2010 WL 215381, at *6 (D.N.J. Jan.
14, 2010). Indeed, there remains an open question in the Third Circuit as to the scope of
“uses” encompassed by Section 1114’s “use in commerce” requirement: some courts in
this District have continued to refer to Section 1127’s definition of “use in commerce” as
controlling, while other courts and commentators have found that Section 1127’s definition
applies only to the specified types of uses necessary for trademark protection and
registration rather than the broader category of uses that may amount to trademark
infringement. Compare Nike, 2018 WL 3472628, at *5 with New Balance Athletics Inc. v.
USA New Bunren Int’l Co., 424 F. Supp. 3d 334, 344-45 (D. Del. 2019); see also J. Thomas
McCarthy, McCarthy on Trademarks and Unfair Competition, § 25:26 (5th ed. 2017). 3


3
    In this respect, the Court notes that both parties rely on the Lanham Act’s definition of “use in
                                                  4
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 5 of 9 PageID: 300




The Court need not resolve that conflict here, however, because it finds that under either
approach Plaintiff has not established that Defendants have used its mark in commerce.
        As Plaintiff itself acknowledges, the “essence” of its trademark infringement claim
rests entirely on Marchese’s alleged conversation with an unidentified real estate broker in
which he falsely claimed an association with Wakefern and the ShopRite® brand. See
Opp’n at 12. Plaintiff is correct that Marchese’s conduct in invoking Wakefern and the
ShopRite® brand may have been an affirmative act ultimately designed to achieve some
sort of commercial benefit (i.e. the acquisition of commercial space from which to operate
a supermarket). However, there are no allegations that Defendant has ever offered,
distributed, possessed, sold, or advertised any goods or services of any kind bearing or
imitating Plaintiff’s marks, or even had the capacity to do so. Nor are there any allegations
that, had Marchese been successful in securing the vacant commercial property, he would
have engaged in any infringing conduct in the actual operation of a supermarket. See
Howard Johnson, 2010 WL 215381, at *5 (finding no trademark infringement where
defendant did not use any protected mark in the provision of goods or services). Indeed,
Plaintiff’s allegations suggest that Marchese made false representations to the broker in
order to take advantage of the broker’s services rather than to sell or promote his own.
Moreover, Plaintiff has not cited any case, and the Court is aware of none, in which a
single, private business conversation, without any corresponding dissemination or
marketing to the broader purchasing public, has been found to constitute a “use in
commerce” for purposes of trademark infringement. Cf. Peek & Cloppenburg KG v. Revue,
LLC, No. 11 Civ. 5967 (DAB), 2012 WL 4470556, at *4 (S.D.N.Y. Sept. 19, 2012) (noting
that business negotiations between defendant and certain U.S. retailers to sell allegedly
infringing brands did not constitute “use in commerce,” but finding defendant had
nonetheless used mark in commerce through online advertisements directed at U.S.
consumers).
       Accordingly, the Court finds that Plaintiff has failed to state a claim for trademark
infringement under 15 U.S.C. § 1114.
       B.     Count Two: False Advertising Under 15 U.S.C. § 1125(a)(1)(B)
       Plaintiff also asserts that Marchese’s allegedly false representations to the real estate
broker constitute false advertising under Section 43(a) of the Lanham Act. The Court
disagrees.
       Section 43(a)(1)(B) of the Lanham Act prohibits “commercial advertising or
promotion” that “misrepresents the nature, characteristics, qualities, or geographic origin
of his or her or another person’s goods, services, or commercial activities.” 15 U.S.C. §
1125(a)(1)(B); see also Parks, LLC v. Tyson Foods, Inc., 863 F.3d 220, 226 (3d Cir. 2017).
To state a claim for false advertising under the Lanham Act, Plaintiff must establish: (1)
that the defendant has made false or misleading statements as to his own product [or
another’s]; (2) that there is actual deception or at least a tendency to deceive a substantial

commerce” under 15 U.S.C. § 1127.

                                               5
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 6 of 9 PageID: 301




portion of the intended audience; (3) that the deception is material in that it is likely to
influence purchasing decisions; (4) that the advertised goods traveled in interstate
commerce; and (5) that there is a likelihood of injury to the plaintiff in terms of declining
sales, loss of good will, etc.” Groupe SEB USA, Inc. v. Euro-Pro Operating LLC, 774 F.3d
192, 198 (3d Cir. 2014).
       However, “[a] threshold question that courts must address in determining whether
an alleged false statement is actionable under the Lanham Act is whether such a statement
constitutes “commercial advertising or promotion.” Refundo, LLC v. Drake Enters., Ltd.,
No. 13-643 (JLL), 2013 WL 1750016, at *3 (D.N.J. Apr. 22, 2013). Though not defined
by the Lanham Act itself, courts in this District and elsewhere have identified four primary
elements of commercial advertising as used in Section 43(a)(1)(B): (1) commercial speech;
(2) by a defendant in commercial competition with the plaintiff; (3) for the purpose of
influencing customers to buy the defendant’s goods or services; and (4) disseminated
sufficiently to the relevant purchasing public to constitute advertising or promotion within
the industry.” N.Y. Machinery, Inc. v. Korean Cleaners Monthly, No. 17-cv-
12269(SDW)(LDW), 2018 WL 2455926, at *3 (D.N.J. May 31, 2018); see also Gordon &
Beach Sci. Publishers v. Am. Inst. of Physics, 859 F. Supp. 1521, 1537 (S.D.N.Y. 1994).
        Assuming, without deciding, that Plaintiff’s claim satisfies the first three elements
of this test, Plaintiff has not established the fourth and final element: that Marchese’s false
representations were sufficiently disseminated to the relevant purchasing public. Though
ordinarily a question of fact inappropriate for resolution on a motion to dismiss, there are
certain circumstances which, as a matter of law, fall below this threshold. For example,
while the precise boundary at which a statement is considered sufficiently disseminated is
heavily fact dependent, it is clear that, at a minimum, the Complaint must allege that the
Defendants “target[ed] a class or category of purchasers or potential purchasers, not merely
particular individuals.” Podiatrist Ass’n, Inc. v. La Cruz Azul de Puerto Rico, Inc., 332
F.3d 6, 19-20 (1st Cir. 2003); see also Innovasystems, Inc. v. Proveris Scientific Corp., No.
13-05007, 2014 WL 3887746, at *7 (D.N.J. Aug. 6, 2014) (“Communications that target .
. . merely particular individuals will not suffice.” (quotations omitted)). Similarly, courts
have routinely found that “purely private communications and other messages that are not
publicly disseminated are not ‘advertising’ or ‘promotion’ as contemplated by Section
1125(a)(1)(B).” Advanced Fluid Sys., Inc. v. Huber, 28 F. Supp. 3d 306, 334 (M.D. Pa.
2014) (collecting cases). Moreover, Plaintiff must allege that the false advertising actually
reached consumers of the relevant products rather than some non-consuming party.
Compare Am. Needle & Novelty, Inc. v. Drew Pearson Mktg., Inc., 820 F. Supp. 1072,
1078 (N.D. Ill. 1993) (finding private letter to “non-consuming licensor” was not
commercial advertising or promotion for purposes of Lanham Act) with Refundo, 2013 WL
1750016, at *4-5 (noting that complaint alleged tax preparers to whom false statements
were made were plaintiff’s customers).
        Here, it is clear that Marchese’s allegedly false statements were not sufficiently
disseminated so as to fall within the scope of activity prohibited by the Lanham Act. There
is no indication that Marchese’s statements were ever intended to reach, or ever did reach,
                                              6
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 7 of 9 PageID: 302




any segment of the purchasing public or were made as “part of an organized campaign to
penetrate the relevant market.” Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627 F.
Supp. 2d 384, 461 (D.N.J. 2009) (quotations omitted). To the contrary, the Complaint
alleges that Marchese sought out a specific, unidentified real estate broker to inquire about
the listing of a specific vacant commercial property. Indeed, the alleged communications
between the broker and Marchese took place not because the broker was a client or
consumer of either Plaintiff’s or Defendants’ goods or services, but because Marchese
wanted to take advantage of the broker’s own services in securing a lease. In other words,
Marchese’s allegedly false statements regarding his relationship with Wakefern were made
in the context of a private conversation with a targeted individual acting in his capacity as
a broker rather than shared more broadly to a class of potential supermarket consumers.
Such isolated, private statements, particularly to non-consumers, do not constitute the sort
of dissemination to the relevant purchasing public necessary to state a false advertising
claim under Section 43(a) of the Lanham Act. See Pitney Bowes, Inc. v. ITS Mailing Sys.,
Inc., No. 09-05024, 2010 WL 1005146, at *5 (E.D. Pa. Mar. 17, 2010) (finding that
misrepresentations of identity made to competitor in attempt to obtain confidential
information did not constitute false advertising because the false statements were “not false
representations about [the defendants’] or [the plaintiff’s] products made for public
dissemination” (alterations added)).
        Plaintiff’s reliance on N.J. Physicians United Reciprocal Exch. v. Boynton &
Boynton, Inc., No. 12-cv-05610, 2014 WL 31719 (D.N.J. Jan. 28, 2014) for the proposition
that it need not “introduce supporting evidence to make it probable that Defendants’ [false
statements] were disseminated widely enough to constitute ‘commercial advertising or
promotion’” is misplaced. In that case, Judge Wolfson rejected the defendants’ argument
that two email exchanges between defendants and prospective clients of the plaintiff could
not constitute “sufficient dissemination” for purposes of a false advertising claim. Id. at *5.
In so doing, Judge Wolfson noted that the plaintiff offered the two email exchanges as
evidence in support of its allegations of a “much larger scheme of libelous and slanderous
statements” that were publicly distributed and used to discredit the plaintiff’s business. Id.
Here, by contrast, Plaintiff has alleged only that Marchese made false statements about his
relationship with Wakefern to a single real estate broker and has not alleged a broader
scheme of publicly distributed false statements to deceive the purchasing public. 4


4
  Plaintiff does allege that Marchese has engaged in “similar conduct with respect to multiple
Westside Market stores in New York City.” Compl. ¶ 40. However, there are no allegations as to
what “similar conduct” Marchese engaged in. Plaintiff has not alleged what sort of statements
Marchese has made with respect to those Westside Market stores, how those statements were
made, or to whom they were made. Regardless, even assuming Plaintiff intended to allege that
Marchese has continued to claim a relationship with Wakefern to various real estate brokers in
order to obtain a commercial lease to operate a supermarket, Plaintiff’s claim would fail: such
statements would still be discrete communications targeted to specific non-consumers rather than
promotions or advertisements disseminated to a segment of the purchasing public.

                                               7
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 8 of 9 PageID: 303




       Accordingly, Defendants’ motion to dismiss as to Plaintiff’s claim for false
advertising under Section 43(a) of the Lanham Act is granted.
       C.     Count Three: Unfair Competition Under New Jersey Common Law
      Unfair competition claims under New Jersey common law mirror claims brought
under Section 43(a) of the Lanham Act and are evaluated under identical standards.
Telebrands Corp. v. Ragner Tech. Corp., No. 16-3474 (ES)(MAH), 2019 WL 1468156, at
*5 (D.N.J. Apr. 3, 2019). As such, for the same reasons the Court has dismissed Plaintiff’s
Lanham Act claims, the Court will also dismiss Plaintiff’s common law claim for unfair
competition.
       D.     Count Four: Declaratory Judgment
        Finally, Plaintiff seeks a declaration from the Court pursuant to the Declaratory
Judgment Act, 28 U.S.C. § 2201(a), that “Defendants have no interest, and have never had
any interest whatsoever in Wakefern or in any SHOPRITE® store.” Compl. ¶ 62. Relief
under the Declaratory Judgment Act is predicated on the existence of an “actual
controversy” between the parties that satisfies the case-or-controversy requirement of
Article III of the United States Constitution. 28 U.S.C. § 2201(a). To satisfy this
requirement, the dispute between the parties must be “definite and concrete, touching the
legal relations of the parties having adverse legal interests” such that it is “real and
substantial and admi[ts] of specific relief through a decree of a conclusive character, as
distinguished from an opinion advising what the law would be upon a hypothetical state of
facts.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (quotations omitted).
“[T]he question in each case is whether the facts alleged, under all the circumstances, show
that there is a substantial controversy, between parties having adverse legal interests, of
sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Id.
        Here, a declaratory judgment is not warranted because there does not appear to be
any dispute between the parties with respect to Defendants’ interest in or affiliation with
Wakefern or ShopRite®. First, the Court has already dismissed each of the three
substantive claims for relief asserted in the Complaint and, as such, none of these claims
can constitute the substantial and immediate controversy warranting declaratory relief.
Second, Defendants do not maintain that they are Wakefern members or hold any interest
in Wakefern or ShopRite®. In other words, there does not appear to be any actual dispute
between the parties about Defendants’ interest, or lack thereof, in Wakefern or in
ShopRite® that would necessitate a declaration from this Court clarifying the legal rights
of, or relationship between, the parties.
      Accordingly, the Court will dismiss Plaintiff’s separate claim for a declaratory
judgment.
       E.     Plaintiff’s Motion for Expedited Discovery
        Also pending before the Court is Plaintiff’s motion for expedited discovery in order
to take the deposition of Marchese in light of further false statements he has allegedly made
to Wakefern’s own accountants and unaffiliated real estate brokers in Texas with respect
                                             8
Case 2:20-cv-15949-WJM-MF Document 24 Filed 08/26/21 Page 9 of 9 PageID: 304




to his ownerships interests in various supermarkets. Because the Court has dismissed each
of the counts asserted in the Complaint, there is no need for expedited discovery. Plaintiff’s
motion is therefore DENIED as moot.
IV.    CONCLUSION
       For the reasons set forth above, Defendants’ motion to dismiss is GRANTED.
Plaintiff’s motion for expedited discovery is DENIED as moot. An appropriate order
follows.




                                                  /s/ William J. Martini
                                                  William J. Martini, U.S.D.J.

Date: August 26, 2021




                                              9
